DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 27 each recites the limitation "the one end of the housing" in lines 8, 10 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-24, 26-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047), Yamasaki (8,829,746) and Asao (10,211,709).
	With respect to Claim 1, Bei teaches a motor unit system (Figures 29-34, #300/400) for an unmanned vehicle (Figure 35, #100), comprising: a housing (defined by outer casings of #300 and #410, clearly seen) comprising a circular cross-section5; a bottom cover (440) connected to a first end (bottom end of housings #300/410) of the housing (housing of #300/410) and further configured for mounting (via arm #460) the motor unit system to the unmanned vehicle (100); a brushless direct current motor (300 – [0032]) located at a second end (upper end including section #300) of the housing opposite the first end (bottom end of housings #300/410) of the housing and comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing; a motor controller (400) contained within the 15housing, wherein a weight of the motor unit is unspecified, but the motor unit (300) is designed to be lightweight so it does not significantly affect flight time of the UAV.  Bei fails to teach wherein the bottom cover is explicitly removably connected to the first end of the housing and comprising a plurality of mounting holes; a first connector accessible through a first opening in the housing, the first connector comprising a first pair of contacts electrically coupled to the motor controller at a power supply input of the motor controller; and a second connector adapted to operate independently from the first connector accessible through a second opening in the housing, the second connector comprising a second pair of contacts electrically coupled to the motor controller at a control input of the motor controller, wherein the weight of the motor unit system is from 150-200g.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches the bottom cover (Bei, end defined by cover #440) removably connected (via mounting holes/fasteners) to a first end of the housing, and comprising a plurality of mounting holes (clearly seen) configured for mounting the motor unit system to the unmanned vehicle (Bei, #100), when combined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.  Yamasaki teaches wherein it is known to provide a first connector accessible through a first opening (could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) in the housing, the first connector (79) electrically coupled to the motor controller (#3, when combined with Bei #400) at a power supply input of the motor 20controller (3) (Col. 7, Lines 15-19); and a second connector (45) adapted to operate independently from the first connector (79) accessible through a second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) in the housing (10/68), the second connector (45) electrically coupled 25to the motor controller (#3, when combined with Bei #400) at a control input of the motor controller (3) (Col.8, Lines 37-43).  Because Bei does not specify how the motor unit is connected to a power supply, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus Yamasaki so as to provide a power connector provided at such a position, that a terminal can be connected to the power connector from a radially outside of the electric motor, so that  the power connector is connected to the power source (See Yamasaki, Col. 7, Lines 14-19).  Although some kind of electrical contacts are inherent to first and second connectors 79/45, Yamasaki fails to explicitly teaches how the connections are physical made in the power supply connector and control connector #45.  Asao teaches a similar motor unit (Figures 2 and 6-7b, #1/2) having a similar brushless motor (2), and having a similar first or power supply connector (41) and second or control connector (42), such that the first connector (41) comprising a first pair of contacts (1a) electrically coupled to the motor controller (1) at a power supply input of the motor 20controller (1); and the second connector (42) adapted to operate independently from the first connector (41), the second connector (42) comprising a second pair of contacts (3b) electrically coupled 25to the motor controller (2) at a control input of the motor controller (2).  Because Yamasaki does not specify details of how the connectors are electrically connected to the motor controller, and Asao teaches the use of exposed terminals so as to provide the electrical contacts for connecting to the motor controller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus of Asao to provide simple substitution of one known power supply connection terminal and/or sensor/control connector connections terminal for another, to provide the predictable result of making a secure electrical connection from the connector to the motor controller, as is well known in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the weight of the motor unit system is from 150-200g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Bei is clearly concerned with the motor being light weight without specifying a weight range, and the claimed range would be obvious in order to make the motor light weight in the same way as Bei.
	With respect to Claim 2, Asao teaches wherein: said first pair of contacts (1a, wen combined) comprise a first pair of pins (1a).
	With respect to Claim 3, Asao teaches wherein: -18-Attorney Docket No. 20966-143350-USsaid first pair of pins (1a) are fully contained within the housing (defined by perimeter/sidewalls of connector element 41, which can be considered part of the housing, when combined with connector #79 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col. 8 Line 65-Col 9, Line 1).  
	With respect to Claim 4, Asao teaches wherein: said second pair of contacts (3b) comprise a second 5pair of pins (3b) (Col 9, Lines 1-5).  
	With respect to Claim 5, Asao teaches wherein: said second pair of pins (3b) are fully contained within the housing (defined by perimeter/sidewalls of connector element #42, which can be considered part of the housing, when combined with connector #45 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col 9, Lines 1-5).
	With respect to Claim 6, Asao teaches wherein: 10said first pair of contacts (1a) comprise a first pair of pins (1a), and said second pair of contacts comprise a second pair of pins (3b) (Col. 8 Line 65-Col 9, Line 5). 
	With respect to Claim 7, Asao teaches wherein: said first pair of pins (1a) are fully contained 15within the housing (defined by perimeter/sidewalls of connector element 41, which can be considered part of the housing, when combined with connector #79 of Yamasaki, which can also be part of housing #10/68 of Yamasaki), and wherein said second pair of pins (3b) are fully contained within the housing (defined by perimeter/sidewalls of connector element #42, which can be considered part of the housing, when combined with connector #45 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col. 8 Line 65-Col 9, Line 5).  
	With respect to Claim 8, Official Notice is taken that it is well known and obvious to interchange pins, bars, wires as electrically conducting contact/terminal members in electric motors, such that said first pair of contacts comprise (Asao, #1a when combined) a first set of wires, and wherein said second pair of contacts (Asao, #3b when combined) 20comprise a second set of wires.  
	With respect to Claim 9, Yamasaki teaches wherein: said first opening (could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) comprises a portion of a housing opening and said second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) comprises a portion of the housing opening, wherein the housing 25opening is a single opening (clearly seen).  
	With respect to Claim 10, Asao teaches wherein: said second connector (#42, when combined) comprises a third contact (see at least three of contacts #3b in Figures 2 and 6).  
	With respect to Claim 11, Yamasaki teaches further comprising: a sensor (Yamasaki, #93) contained within the housing (10/68).  
	With respect to Claim 13, Yamasaki teaches wherein: said first opening could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) and said 10second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) are separated by a housing portion (defined by outer wall/perimeters of connectors #79/45, which can be considered part of the housing, separating the openings defined within said connector walls).  
	With respect to Claim 14, Bei teaches unmanned vehicle (Figure 35., #100) comprising: a frame (defined by frame of housing #210), one or more propulsion units (denoted as #310); a battery unit (defined by power supply which is not shown, but is clearly a battery as the device is a UAV and must also have a portable power supply the UAV device in Figure 35 – [0046]); and 25a motor unit system (Figures 29-34, #300/400), comprising: a housing (defined by outer casings of #300 and #410, clearly seen) comprising a circular cross-section5; a bottom cover (440) connected to a first end (bottom end of housings #300/410) of the housing (housing of #300/410) and further configured for mounting (via arm #460) the motor unit system to the unmanned vehicle (100); a brushless direct current motor (300 – [0032]) located at a second end (upper end including section #300) of the housing opposite the first end (bottom end of housings #300/410) of the housing and comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing; a motor controller (400) contained within the 15housing, wherein a weight of the motor unit is unspecified, but the motor unit (300) is designed to be lightweight so it does not significantly affect flight time of the UAV.  Bei fails to teach wherein the bottom cover is explicitly removably connected to the first end of the housing and comprising a plurality of mounting holes; a first connector accessible through a first opening in the housing, the first connector comprising a first pair of contacts electrically coupled to the motor controller at a power supply input of the motor controller; and a second connector adapted to operate independently from the first connector accessible through a second opening in the housing, the second connector comprising a second pair of contacts electrically coupled to the motor controller at a control input of the motor controller, wherein the weight of the motor unit system is from 150-200g.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches the bottom cover (Bei, end defined by cover #440) removably connected (via mounting holes/fasteners) to a first end of the housing, and comprising a plurality of mounting holes (clearly seen) configured for mounting the motor unit system to the unmanned vehicle (Bei, #100), when combined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.  Yamasaki teaches wherein it is known to provide a first connector accessible through a first opening (could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) in the housing, the first connector (79) electrically coupled to the motor controller (#3, when combined with Bei #400) at a power supply input of the motor 20controller (3) (Col. 7, Lines 15-19); and a second connector (45) adapted to operate independently from the first connector (79) accessible through a second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) in the housing (10/68), the second connector (45) electrically coupled 25to the motor controller (#3, when combined with Bei #400) at a control input of the motor controller (3) (Col.8, Lines 37-43).  Because Bei does not specify how the motor unit is connected to a power supply, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus Yamasaki so as to provide a power connector provided at such a position, that a terminal can be connected to the power connector from a radially outside of the electric motor, so that  the power connector is connected to the power source (See Yamasaki, Col. 7, Lines 14-19).  Although some kind of electrical contacts are inherent to first and second connectors 79/45, Yamasaki fails to explicitly teaches how the connections are physical made in the power supply connector and control connector #45.  Asao teaches a similar motor unit (Figures 2 and 6-7b, #1/2) having a similar brushless motor (2), and having a similar first or power supply connector (41) and second or control connector (42), such that the first connector (41) comprising a first pair of contacts (1a) electrically coupled to the motor controller (1) at a power supply input of the motor 20controller (1); and the second connector (42) adapted to operate independently from the first connector (41), the second connector (42) comprising a second pair of contacts (3b) electrically coupled 25to the motor controller (2) at a control input of the motor controller (2).  Because Yamasaki does not specify details of how the connectors are electrically connected to the motor controller, and Asao teaches the use of exposed terminals so as to provide the electrical contacts for connecting to the motor controller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus of Asao to provide simple substitution of one known power supply connection terminal and/or sensor/control connector connections terminal for another, to provide the predictable result of making a secure electrical connection from the connector to the motor controller, as is well known in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the weight of the motor unit system is from 150-200g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Bei is clearly concerned with the motor being light weight without specifying a weight range, and the claimed range would be obvious in order to make the motor light weight in the same way as Bei.
	With respect to Claim 15, Asao teaches wherein: said first pair of contacts (1a, wen combined) comprise a first pair of pins (1a).
	With respect to Claim 16, Asao teaches wherein: -18-Attorney Docket No. 20966-143350-USsaid first pair of pins (1a) are fully contained within the housing (defined by perimeter/sidewalls of connector element 41, which can be considered part of the housing, when combined with connector #79 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col. 8 Line 65-Col 9, Line 1).  
	With respect to Claim 17, Asao teaches wherein: said second pair of contacts (3b) comprise a second 5pair of pins (3b) (Col 9, Lines 1-5).  
	With respect to Claim 18, Asao teaches wherein: said second pair of pins (3b) are fully contained within the housing (defined by perimeter/sidewalls of connector element #42, which can be considered part of the housing, when combined with connector #45 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col 9, Lines 1-5).
	With respect to Claim 19, Asao teaches wherein: 10said first pair of contacts (1a) comprise a first pair of pins (1a), and said second pair of contacts comprise a second pair of pins (3b) (Col. 8 Line 65-Col 9, Line 5). 
	With respect to Claim 20, Asao teaches wherein: said first pair of pins (1a) are fully contained 15within the housing (defined by perimeter/sidewalls of connector element 41, which can be considered part of the housing, when combined with connector #79 of Yamasaki, which can also be part of housing #10/68 of Yamasaki), and wherein said second pair of pins (3b) are fully contained within the housing (defined by perimeter/sidewalls of connector element #42, which can be considered part of the housing, when combined with connector #45 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col. 8 Line 65-Col 9, Line 5).  
	With respect to Claim 21, Official Notice is taken that it is well known and obvious to interchange pins, bars, wires as electrically conducting contact/terminal members in electric motors, such that said first pair of contacts comprise (Asao, #1a when combined) a first set of wires, and wherein said second pair of contacts (Asao, #3b when combined) 20comprise a second set of wires.  
	With respect to Claim 22, Yamasaki teaches wherein: said first opening (could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) comprises a portion of a housing opening and said second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) comprises a portion of the housing opening, wherein the housing 25opening is a single opening (clearly seen).  
	With respect to Claim 23, Asao teaches wherein: said second connector (#42, when combined) comprises a third contact (see at least three of contacts #3b in Figures 2 and 6).  
	With respect to Claim 24, Yamasaki teaches further comprising: a sensor (Yamasaki, #93) contained within the housing (10/68).  
	With respect to Claim 26, Yamasaki teaches wherein: said first opening could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) and said 10second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) are separated by a housing portion (defined by outer wall/perimeters of connectors #79/45, which can be considered part of the housing, separating the openings defined within said connector walls).  
	With respect to Claim 27, Bei teaches a method of manufacturing a motor unit system (Figures 29-34, #300/400) for an unmanned vehicle (Figure 35, #100), comprising: providing a housing (defined by outer casings of #300 and #410, clearly seen) comprising a circular cross-section5; providing a bottom cover (440) connected to a first end (bottom end of housings #300/410) of the housing (housing of #300/410) and further configured for mounting (via arm #460) the motor unit system to the unmanned vehicle (100); providing a brushless direct current motor (300 – [0032]) located at a second end (upper end including section #300) of the housing opposite the first end (bottom end of housings #300/410) of the housing and comprising a shaft (Figure 12, #390) and a winding (defined by stator #332 coils), the shaft (390) extending from inside the housing to outside of the housing (clearly seen) through a hole (note hole accommodating shaft #390 in cover #311) at the 10one end (end defined by cover #440) of the housing or another end (end defined by cover #311) of the housing, the other end (end defined by cover #311) of the housing being opposite the one end (end defined by cover #440) of the housing; providing a motor controller (400) contained within the 15housing, wherein a weight of the motor unit is unspecified, but the motor unit (300) is designed to be lightweight so it does not significantly affect flight time of the UAV.  Bei fails to teach wherein the bottom cover is explicitly removably connected to the first end of the housing and comprising a plurality of mounting holes; providing a first connector accessible through a first opening in the housing, the first connector comprising a first pair of contacts electrically coupled to the motor controller at a power supply input of the motor controller; and providing a second connector adapted to operate independently from the first connector accessible through a second opening in the housing, the second connector comprising a second pair of contacts electrically coupled to the motor controller at a control input of the motor controller, wherein the weight of the motor unit system is from 150-200g.  Becerra teaches a similar motor system (Figures 1-5, #10/11) having a motor housing (72/54/26/28) configuration, wherein it is known to provide ends of the housing with a plurality of mounting holes in order to connect housing end walls (54/26/28) to a main housing casing (72) with fasteners, so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) (Col. 3, Lines 48-50), and when combined, teaches the bottom cover (Bei, end defined by cover #440) removably connected (via mounting holes/fasteners) to a first end of the housing, and comprising a plurality of mounting holes (clearly seen) configured for mounting the motor unit system to the unmanned vehicle (Bei, #100), when combined.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei, with the apparatus of Becerra so as to facilitate enclosing and protecting the stationary assembly and rotatable assembly (i.e. stator/rotor motor components) via mounting holes and associated fasteners.  Yamasaki teaches wherein it is known to provide a first connector accessible through a first opening (could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) in the housing, the first connector (79) electrically coupled to the motor controller (#3, when combined with Bei #400) at a power supply input of the motor 20controller (3) (Col. 7, Lines 15-19); and a second connector (45) adapted to operate independently from the first connector (79) accessible through a second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) in the housing (10/68), the second connector (45) electrically coupled 25to the motor controller (#3, when combined with Bei #400) at a control input of the motor controller (3) (Col.8, Lines 37-43).  Because Bei does not specify how the motor unit is connected to a power supply, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus Yamasaki so as to provide a power connector provided at such a position, that a terminal can be connected to the power connector from a radially outside of the electric motor, so that  the power connector is connected to the power source (See Yamasaki, Col. 7, Lines 14-19).  Although some kind of electrical contacts are inherent to first and second connectors 79/45, Yamasaki fails to explicitly teaches how the connections are physical made in the power supply connector and control connector #45.  Asao teaches a similar motor unit (Figures 2 and 6-7b, #1/2) having a similar brushless motor (2), and having a similar first or power supply connector (41) and second or control connector (42), such that the first connector (41) comprising a first pair of contacts (1a) electrically coupled to the motor controller (1) at a power supply input of the motor 20controller (1); and the second connector (42) adapted to operate independently from the first connector (41), the second connector (42) comprising a second pair of contacts (3b) electrically coupled 25to the motor controller (2) at a control input of the motor controller (2).  Because Yamasaki does not specify details of how the connectors are electrically connected to the motor controller, and Asao teaches the use of exposed terminals so as to provide the electrical contacts for connecting to the motor controller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus of Asao to provide simple substitution of one known power supply connection terminal and/or sensor/control connector connections terminal for another, to provide the predictable result of making a secure electrical connection from the connector to the motor controller, as is well known in the art.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the weight of the motor unit system is from 150-200g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Bei is clearly concerned with the motor being light weight without specifying a weight range, and the claimed range would be obvious in order to make the motor light weight in the same way as Bei.
	With respect to Claim 28, Asao teaches wherein: said first pair of contacts (1a, wen combined) comprise a first pair of pins (1a).
	With respect to Claim 29, Asao teaches wherein: -18-Attorney Docket No. 20966-143350-USsaid first pair of pins (1a) are fully contained within the housing (defined by perimeter/sidewalls of connector element 41, which can be considered part of the housing, when combined with connector #79 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col. 8 Line 65-Col 9, Line 1).  
	With respect to Claim 30, Asao teaches wherein: said second pair of contacts (3b) comprise a second 5pair of pins (3b) (Col 9, Lines 1-5).  
	With respect to Claim 31, Asao teaches wherein: said second pair of pins (3b) are fully contained within the housing (defined by perimeter/sidewalls of connector element #42, which can be considered part of the housing, when combined with connector #45 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col 9, Lines 1-5).
	With respect to Claim 32, Asao teaches wherein: 10said first pair of contacts (1a) comprise a first pair of pins (1a), and said second pair of contacts comprise a second pair of pins (3b) (Col. 8 Line 65-Col 9, Line 5). 
	With respect to Claim 33, Asao teaches wherein: said first pair of pins (1a) are fully contained 15within the housing (defined by perimeter/sidewalls of connector element 41, which can be considered part of the housing, when combined with connector #79 of Yamasaki, which can also be part of housing #10/68 of Yamasaki), and wherein said second pair of pins (3b) are fully contained within the housing (defined by perimeter/sidewalls of connector element #42, which can be considered part of the housing, when combined with connector #45 of Yamasaki, which can also be part of housing #10/68 of Yamasaki) (Col. 8 Line 65-Col 9, Line 5).  
	With respect to Claim 34, Official Notice is taken that it is well known and obvious to interchange pins, bars, wires as electrically conducting contact/terminal members in electric motors, such that said first pair of contacts comprise (Asao, #1a when combined) a first set of wires, and wherein said second pair of contacts (Asao, #3b when combined) 20comprise a second set of wires.  
	With respect to Claim 35, Yamasaki teaches wherein: said first opening (could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) comprises a portion of a housing opening and said second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) comprises a portion of the housing opening, wherein the housing 25opening is a single opening (clearly seen).  
	With respect to Claim 36, Asao teaches wherein: said second connector (#42, when combined) comprises a third contact (see at least three of contacts #3b in Figures 2 and 6).  
	With respect to Claim 37, Yamasaki teaches further comprising: a sensor (Yamasaki, #93) contained within the housing (10/68).  
	With respect to Claim 39, Yamasaki teaches wherein: said first opening could be the cutouts in housing #10/68 surrounding connector #70, or could be the opening formed by the outer perimeter of connecting portion #79) and said 10second opening (could be the cutouts in housing #10/68 surrounding connector #45, or could be the opening formed by the outer perimeter of connecting portion #45) are separated by a housing portion (defined by outer wall/perimeters of connectors #79/45, which can be considered part of the housing, separating the openings defined within said connector walls).  
Claims 12, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bei (2017/0070125) in view of Becerra (10,536,047), Yamasaki (8,829,746) and Asao (10,211,709), as applied to claims 11, 24 and 37 above, and further in view of Shahi (2016/0365818).
	With respect to Claims 12, 25 and 38, Bei, Becerra, Yamasaki and Asao are relied upon for the reasons and disclosures set forth above.  Yamasaki further teaches a sensor (93). Bei, Becerra, Yamasaki and Asao fail to teach 5wherein: said sensor is configured to transmit an output via the said second connector.  Shahi teaches wherein it is known to provide connector element configured to receive and/or relay signals for an array of different sensor elements so as to communicate relevant sensor information to an external destination, such that the output signal may be used to control one or more aspects of operation of the larger system (which the motor is part of) ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bei as modified, with the apparatus of Shahi so as to communicate relevant sensor information to an external destination, such that the output signal may be used to control one or more aspects of operation of the larger system (which the motor is part of).

Response to Arguments
Applicant’s arguments with respect to claims 1-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the obvious combination of Bei, Becerra, Yamasaki, Asao and Shahi to teach all of the limitations as claimed by Applicant.  The new grounds of rejection is considered to be fully responsive to all arguments raised by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837